Exhibit 10.1
Execution Version


ARENA PHARMACEUTICALS, INC.
EXECUTIVE EMPLOYMENT AGREEMENT
This Executive Employment Agreement (this “Agreement”), is made and entered into
as of May 6, 2016 (the “Effective Date”), by and between Amit D. Munshi
(“Executive”) and Arena Pharmaceuticals, Inc. (the “Company”).
1.    Employment by the Company; Board Appointment.
1.1    Position. Upon the commencement of Executive’s employment with the
Company (the “Start Date”), which will occur on or before May 11, 2016,
Executive shall serve as the Company’s President and Chief Executive Officer,
reporting to the Company’s Board of Directors (the “Board”). In addition,
commencing on the Start Date, Executive shall serve as the interim principal
financial officer of the Company until the earlier of (i) the date upon which a
Chief Financial Officer begins service with the Company; and (ii) such earlier
date as may be determined by the Company in its sole and exclusive discretion.
During the term of Executive’s employment with the Company, Executive will
devote substantially all of Executive’s business time and attention to the
business of the Company, except as permitted by Section 6.1 below and vacation
periods (or paid time off, as applicable) and reasonable periods of illness or
other incapacities.
1.2    Duties. Executive shall perform the duties and responsibilities, and have
the authority as are customarily associated with the position of President and
Chief Executive Officer of similar type and size public companies and such other
duties as are consistent with the bylaws of the Company and Executive’s position
and as assigned to Executive by the Board. Executive’s duties include providing
services on a full-time basis at the Company’s headquarters located in San
Diego, California (excluding required travel on Company business).
1.3    Appointment as a Director. The Company shall cause Executive to be
appointed as a member of the Board following the Company’s 2016 Annual
Stockholders’ Meeting. Thereafter, for so long as Executive serves as the as the
Company’s Chief Executive Officer, subject to the requirements of applicable law
(including, without limitation, any rules or regulations of any exchange on
which the common stock of the Company is listed, if applicable), the Board or
the appropriate committee of the Board will nominate Executive for re-election
to the Board at each annual meeting at which Executive is subject to
re-election. Executive shall not receive any additional compensation therefore.
In the event of the termination of Executive’s employment for any reason
(whether at Executive’s request or the Company’s request), or Executive’s
removal from the position of President and Chief Executive Officer, Executive
agrees to promptly resign as a member of the Board, effective no later than such
termination or removal date.
2.    Compensation.
2.1    Base Salary. Executive shall receive a base salary at the rate of six
hundred twenty-five thousand dollars ($625,000) per year (“Base Salary”), less
required tax withholdings, payable in accordance with the Company’s regular
payroll schedule. Executive’s Base Salary shall be reviewed from time to time.







--------------------------------------------------------------------------------





2.2    Annual Bonus. Executive shall be designated as a participant under the
Company’s Annual Incentive Plan for its executive officers, and Executive’s
target bonus under the Annual Incentive Plan shall not be less than sixty-five
percent (65%) of Executive’s then-current Base Salary. Payment of any annual
incentive bonus to Executive shall be subject to the terms and conditions of the
Annual Incentive Plan, as such may be amended from time to time.
2.3    Option Grant. As an inducement material to entering into employment with
the Company, on the Start Date, the Company will grant Executive an option (the
“Option”) to purchase up to three million eight hundred thousand (3,800,000)
shares of the Company’s common stock. The Option will be granted under the
Company’s 2013 Long-Term Incentive Plan, as amended (the “Plan”), and pursuant
to the “inducement grant” exception provided under NASDAQ Listing Rule
5635(c)(4). A form S‑8 with regard to the inducement grant will be timely filed
following the Start Date. The Option will be a nonstatutory stock option, have
an exercise price per share equal to the Fair Market Value (as defined in the
Plan) of the Company’s common stock on the Start Date, and vest with respect to
one-forth (1/4th) of the shares subject to the Option upon the one (1) year
anniversary of the Start Date and ratably with respect to the remainder of the
shares in equal quarterly increments over the three year period following such
one (1) year anniversary of the Start Date, subject to Executive’s continued
employment with the Company.
3.    Standard Company Benefits. Executive shall, subject to and in accordance
with applicable Company policy and the terms and conditions of any applicable
Company benefit plan documents, be eligible to participate in the benefits and
fringe benefit programs provided by the Company to its executive officers and
other employees from time to time.
4.    Expenses. The Company will reimburse Executive for reasonable travel,
entertainment and/or other expenses incurred by Executive in furtherance of or
in connection with the performance of Executive’s duties hereunder, in
accordance with the Company’s expense reimbursement policies as in effect from
time to time. The Company will also reimburse Executive promptly upon
presentation of invoices for the reasonable legal fees incurred by Executive in
connection with this Agreement and the documents related thereto, in an amount
up to $25,000.
5.    Proprietary Information Obligations.
5.1    Proprietary Information Agreement and Other Company Policies. As a
condition of employment, and in consideration for the benefits provided for in
this Agreement, Executive shall sign and comply with the Employee Proprietary
Information and Inventions Agreement previously provided to Executive (the
“Proprietary Information Agreement”). In addition, Executive agrees to abide by
the Company’s written employment policies and procedures, as such may be in
effect and modified from time to time within the Company’s discretion.
5.2    Third-Party Agreements and Information. Executive represents and warrants
that Executive’s employment by the Company does not and will not conflict with
any prior employment or consulting agreement or other agreement between
Executive and any third party. Executive further agrees that he will perform his
duties to the Company under this Agreement without violating any such prior
agreement. Without limiting the foregoing, the Company acknowledges that
Executive may be under certain limitations as to fiduciary, nonsolicitation and


2.



--------------------------------------------------------------------------------





similar restrictive covenants with regard to former employers and former and
current boards and shall not require Executive to violate such limitations.
Executive represents and warrants that Executive will not use any confidential
information arising out of his prior employment, consulting or other third party
relationships in connection with Executive’s employment by the Company, except
as expressly authorized by that third party.
6.    Outside Activities and Non-Competition During Employment; Non-Inducement.
6.1    Outside Activities. Throughout Executive’s employment with the Company,
Executive may engage in civic and not-for-profit activities so long as such
activities do not interfere with the performance of Executive’s duties hereunder
or present a conflict of interest with the Company or its affiliates. The
Company agrees that Executive may continue to provide (a) services to Cytrellis
Biosystems and Oxeia Biopharmaceuticals, both in board of director capacities,
and (b) for up to ninety (90) days after the Start Date, transitional advisory
services to EPIRUS Biopharmaceuticals, Inc., provided that such permitted
services do not compromise or threaten to compromise the Company’s or its
affiliates’ business interests or conflict or compete with Executive’s duties to
the Company or its affiliates.
6.2    Non-Competition During Employment. During Executive’s employment by the
Company, Executive will not, without the express written consent of the Board,
directly or indirectly serve as an officer, director, stockholder, employee,
partner, proprietor, investor, joint ventures, associate, representative or
consultant of any person or entity engaged in, or planning or preparing to
engage in, business activity competitive with any line of business engaged in
(or planned to be engaged in) by the Company or its affiliates; provided,
however, that Executive may purchase or otherwise acquire up to (but not more
than) one percent (1%) of any class of securities of (i) any enterprise (without
participating in the activities of such enterprise) if such securities are
listed on any national or regional securities exchange or (ii) any private
equity, venture capital or other commingled fund. In addition, Executive will be
subject to certain restrictions (including restrictions continuing after
Executive’s employment ends) under the terms of the Proprietary Information
Agreement.
6.3    Non-Inducement. Executive will not, for one (1) year after the date of
termination of Executive’s employment by the Company, induce any employees of
the Company to leave the employ of the Company. General advertising that is not
targeted at employees of the Company or its subsidiaries shall not constitute
inducement or otherwise violate Executive's obligations in this Section.
7.    Termination of Employment; Severance and Change-in-Control Benefits.
7.1    At-Will Employment. Executive’s employment relationship is at-will.
Either Executive or the Company may terminate the employment relationship at any
time, with or without Cause or advance notice.
7.2    Severance Benefits. Executive shall be eligible for certain severance
benefits pursuant to the terms and conditions of the Severance Benefit Agreement
attached hereto


3.



--------------------------------------------------------------------------------





as Exhibit A (the “Severance Agreement” and such benefits, the “Covered
Termination Benefits”). In addition, if Executive’s Covered Termination (as
defined under the Severance Agreement) occurs either (i) during the two (2)
years following a Change in Control (as defined under the Severance Agreement)
or (ii) within the one (1) year prior to a Change in Control and Executive
reasonably demonstrates after such Change in Control that such termination was
at the request or suggestion of any individual or entity who or which ultimately
effects a Change in Control or by the Board in contemplation of a Change in
Control, then, all of Executive’s outstanding stock options and other equity
awards issued by the Company and held by Executive as of the Covered Termination
shall become fully vested and exercisable in full, except that this provision
shall not affect any stock awards for which the vesting thereof is conditioned
upon the satisfaction of performance criteria (“Performance-Related Awards”),
including any such grants under the Company’s Performance Restricted Stock Unit
Grant Agreement. For the avoidance of doubt, Performance-Related Awards do not
include any stock awards or portions thereof (including stock options) for which
the vesting thereof is conditioned solely upon Executive’s continued service
over a specified time period (i.e., time-based vesting). The equity acceleration
described in the preceding sentence shall be subject to all of the terms and
conditions as the Covered Termination Benefits under Severance Agreement,
including but not limited to the requirement that Executive provide an effective
release of claims in favor of the Company.
8.    Dispute Resolution. To ensure the rapid and economical resolution of
disputes that may arise in connection with Executive’s employment with the
Company, Executive and the Company agree that any and all disputes, claims, or
causes of action, in law or equity, including but not limited to statutory
claims, arising from or relating to the enforcement, breach, performance, or
interpretation of this Agreement, Executive’s employment with the Company, or
the termination of Executive’s employment from the Company, will be resolved
pursuant to the Federal Arbitration Act, 9 U.S.C. §1-16, and to the fullest
extent permitted by law, by final, binding and confidential arbitration
conducted in San Diego, California by JAMS, Inc. (“JAMS”) or its successors,
under JAMS’ then applicable rules and procedures for employment disputes (which
can be found at http://www.jamsadr.com/rules-clauses/, and which will be
provided to Executive on request); provided that the arbitrator shall: (a) have
the authority to compel adequate discovery for the resolution of the dispute and
to award such relief as would otherwise be permitted by law; and (b) issue a
written arbitration decision including the arbitrator’s essential findings and
conclusions and a statement of the award. Executive and the Company shall be
entitled to all rights and remedies that either would be entitled to pursue in a
court of law. Both Executive and the Company acknowledge that by agreeing to
this arbitration procedure, they waive the right to resolve any such dispute
through a trial by jury or judge or administrative proceeding. The Company shall
pay all filing fees in excess of those which would be required if the dispute
were decided in a court of law, and shall pay the arbitrator’s fee. Nothing in
this Agreement is intended to prevent either the Company or Executive from
obtaining injunctive relief in court to prevent irreparable harm pending the
conclusion of any such arbitration.
9.    Indemnification Agreement. Executive shall be entitled to enter into the
standard form of Indemnification Agreement maintained by the Company for its
directors and executive officers.


4.



--------------------------------------------------------------------------------





10.    General Provisions.
10.1    Notices. Any notices provided must be in writing and will be deemed
effective upon the earlier of personal delivery (including personal delivery by
fax) or the next day after sending by overnight carrier, to the Company at its
primary office location and to Executive at the address as listed on the Company
payroll.
10.2    Severability. Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction to the extent possible in
keeping with the intent of the parties.
10.3    Waiver. Any waiver of any breach of any provisions of this Agreement
must be in writing to be effective, and it shall not thereby be deemed to have
waived any preceding or succeeding breach of the same or any other provision of
this Agreement.
10.4    Complete Agreement. This Agreement and the Severance Agreement, together
with the Proprietary Information Agreement, constitutes the entire agreement
between Executive and the Company with regard to the subject matter hereof and
is the complete, final, and exclusive embodiment of the Company’s and
Executive’s agreement with regard to this subject matter. This Agreement is
entered into without reliance on any promise or representation, written or oral,
other than those expressly contained herein, and it supersedes and replaces any
other agreements or promises made to Executive by anyone concerning Executive’s
employment terms, compensation or benefits, whether oral or written (including
but not limited any agreements or promises with or from the Company or any of
its affiliates or predecessors). Notwithstanding the foregoing, the Company and
Executive agree that (i) the provisions in this Agreement and the Severance
Agreement that relate to Executive’s stock options or other equity awards issued
by the Company shall govern such options and equity awards (whether such options
or equity awards are granted before, concurrently or after the date of this
Agreement) and shall supersede the terms of the applicable grant documents
governing such options or equity awards, to the extent this Agreement or the
Severance Agreement provides a greater benefit to Executive and otherwise does
not result in adverse tax consequences to Executive or the Company under Section
409A (as defined in Section 11 below), and (ii) any dispute or controversy
arising under Executive’s stock options or other equity awards issued by the
Company shall be subject to the Dispute Resolution provisions in Section 8
hereof and not the interpretation provisions of the plan or grant. This
Agreement cannot be modified or amended except in a writing signed by a duly
authorized officer of the Company, with the exception of those changes expressly
reserved to the Company’s discretion in this Agreement.
10.5    Counterparts. This Agreement may be executed in separate counterparts,
any one of which need not contain signatures of more than one party, but both of
which taken together will constitute one and the same Agreement.


5.



--------------------------------------------------------------------------------





10.6    Headings. The headings of the sections hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.
10.7    Successors and Assigns. This Agreement is intended to bind and inure to
the benefit of and be enforceable by Executive and the Company, and their
respective successors, assigns, heirs, executors and administrators, except that
(a) Executive may not assign any of Executive’s duties hereunder and Executive
may not assign any of Executive’s rights hereunder without the written consent
of the Company, which shall not be withheld unreasonably and (b) the Company may
not assign its rights and obligations hereunder except to a successor to all or
substantially all of its assets or business who assumes in writing the
obligations of this Agreement and the Severance Agreement.
10.8    Tax Withholding. All payments and awards contemplated or made pursuant
to this Agreement will be subject to withholdings of applicable taxes in
compliance with all relevant laws and regulations of all appropriate government
authorities. Executive acknowledges and agrees that the Company has neither made
any assurances nor any guarantees concerning the tax treatment of any payments
or awards contemplated by or made pursuant to this Agreement. Executive has had
the opportunity to retain a tax and financial advisor and fully understands the
tax and economic consequences of all payments and awards made pursuant to this
Agreement.
10.9    Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the laws of the State of
California without regard to conflict of law provisions.
11.    Code Section 409A. This Agreement is intended to be interpreted and
applied so that the payment of the benefits set forth herein shall be exempt
from the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended and the regulations and other guidance thereunder and any state law of
similar effect (collectively “Section 409A”) to the maximum extent that such
exemption if available and any ambiguities shall be interpreted accordingly;
provided, however, that to the extent such exemption is not available, such
benefits shall comply with the requirements of Section 409A to the extent
necessary to avoid adverse personal tax consequences and any ambiguities herein
shall be interpreted accordingly. Notwithstanding any provision in this
Agreement or elsewhere to the contrary, if Executive is a “specified employee”
within the meaning of Section 409A, any payments or benefits due upon a
termination of Executive’s employment under any arrangement that constitutes a
“deferral of compensation” within the meaning of Section 409A and which do not
otherwise qualify under the exemptions under Treas. Regs. Section 1.409A-1
(including without limitation, the short-term deferral exemption and the
permitted payments under Treas. Regs. Section 1.409A-1(b)(9)(iii)(A)), shall be
delayed and paid or provided on the earlier of (i) the date which is six (6)
months and one (1) day after Executive’s “separation from service”, as such term
is defined in Treasury Regulations Section 1.409A-1(h) (“Separation from
Service”) for any reason other than death, and (ii) the date of Executive’s
death. Notwithstanding anything in this Agreement, or elsewhere to the contrary,
distributions upon termination of Executive’s employment may only be made upon
Executive’s Separation from Service and such date shall be the termination date
for purposes of receiving severance benefits under this Agreement, unless such
amounts may be provided to Executive without causing adverse tax consequences.
Each payment


6.



--------------------------------------------------------------------------------





under this Agreement or otherwise shall be treated as a separate and distinct
payment for purposes of Section 409A. In no event may Executive, directly or
indirectly, designate the calendar year of any payment to be made under this
Agreement, or otherwise which constitutes a “deferral of compensation” within
the meaning of Section 409A.
All reimbursements and in-kind benefits provided under this Agreement shall be
made or provided in accordance with the requirements of Section 409A. To the
extent that any reimbursements pursuant to this Agreement or otherwise are
taxable to Executive, any reimbursement payment due to Executive shall be paid
to Executive on or before the last day of Executive’s taxable year following the
taxable year in which the related expense was incurred; provided, that,
Executive has provided the Company written documentation of such expenses in a
timely fashion and such expenses otherwise satisfy the Company’s expense
reimbursement policies. Reimbursements pursuant to this Agreement or otherwise
are not subject to liquidation or exchange for another benefit and the amount of
such reimbursements that Executive receives in one taxable year shall not affect
the amount of such reimbursements that he receives in any other taxable year.


7.



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Agreement shall be effective as of the Effective Date.
ARENA PHARMACEUTICALS, INC.
 
 
By:
/s/Harry Hixson
Name:
Harry F. Hixson, Jr., Ph.D.
Title:
Interim Chief Executive Officer and President



EXECUTIVE
 
 
/s/Amit Munshi
Amit D. Munshi





8.



--------------------------------------------------------------------------------


Execution Version


Exhibit A
ARENA PHARMACEUTICALS, INC.
SEVERANCE AGREEMENT
This Severance Agreement (this “Severance Agreement”), is made and entered into
as of May ___, 2016, by and between Amit D. Munshi (“Executive”) and Arena
Pharmaceuticals, Inc. (the “Company”).


WHEREAS, upon his commencement of employment with the Company, Executive shall
have important management responsibilities and talents which benefit the Company
and its affiliates; and


WHEREAS, the Company believes that its best interests are served if Executive is
encouraged to remain with the Company and the Company has determined that
Executive's ability to perform Executive's responsibilities and utilize
Executive's talents for the benefit of the Company, and the Company's ability to
retain Executive as an employee, will be significantly enhanced if Executive is
provided with fair and reasonable protection from the risks associated with a
termination of employment; and


WHEREAS, the Board has approved and authorized this Severance Agreement to
become effective as of the later of (i) commencement of Executive’s employment
with the Company and (ii) the date set forth above (the “Effective Date”).


NOW, THEREFORE, the Company and Executive hereby agree as follows:


Section 1.DEFINED TERMS.
The following shall be defined terms for purposes of the Severance Agreement:
(a)    “Base Salary” means Executive’s monthly base salary in effect immediately
prior to the Covered Termination, ignoring any reduction made to such monthly
base salary which forms the basis for Executive’s termination for Good Reason,
if applicable (including without limitation any cash compensation that is
deferred by Executive into a Company-sponsored retirement or deferred
compensation plan, exclusive of any employer matching contributions by the
Company associated with any such retirement or deferred compensation plan and
exclusive of any other Company contributions) and excludes all bonuses,
commissions, expatriate premiums, fringe benefits (including without limitation
car allowances), option grants, equity awards, employee benefits and other
similar items of compensation.
(b)    “Board” means the Board of Directors of the Company, or a committee or
subcommittee of such Board.







--------------------------------------------------------------------------------





(c)    “Bonus Amount” means, with respect to Executive, one-twelfth (1/12th) of
the greater of (i) the average of the three (3) annual bonuses paid to Executive
by the Company prior to the date of Executive’s Covered Termination, and (ii)
the bonus paid to Executive by the Company with respect to the last annual bonus
period ending prior to the date of Executive’s Covered Termination. Executive’s
target bonus in place in effect immediately prior to the Covered Termination,
ignoring any reduction which forms the basis for Executive’s termination for
Good Reason, if applicable, shall be used for purposes of calculating the
average described in (i) above for any year in which (x) Executive was not
employed with the Company, or (y) Executive was employed by the Company for less
than a full year.
(d)    “Cause” for the Company to terminate Executive’s employment hereunder
shall mean the occurrence of one or more of the following events if such event
results in a demonstrably harmful impact on the Company’s business or
reputation, as reasonably determined by the Board:
(1)    Executive’s willful and continued failure to substantially perform his
duties with the Company (other than any such failure resulting from incapacity
due to physical or mental illness), after a written demand for substantial
performance is delivered to Executive by the Board which specifically identifies
the manner in which the Board believes that Executive has not substantially
performed his duties. For a termination of employment to be for Cause pursuant
to this subsection (1)(d)(1), Executive must (a) receive a written notice which
indicates in reasonable detail the facts and circumstances claimed to provide a
basis for the termination of his employment for Cause; and (b) be provided with
an opportunity to be heard no earlier than 30 days following the receipt of such
notice (during which notice period Executive has the opportunity to cure and has
failed to cure or resolve the behavior in question).
(2)    Executive’s conviction of, or plea of guilty or nolo contendere to, a
felony or any crime involving fraud, dishonesty or moral turpitude;
(3)    Executive’s willful engaging in gross misconduct; or
(4)    Executive’s unauthorized use or disclosure of material confidential
information or material trade secrets of the Company.
(e)    “Change in Control” means the occurrence any of the following events:
(1)    any person or group of persons acting in concert (excluding Company
benefit plans) becomes the beneficial owner of securities of the Company having
at least 30% of the voting power of the Company’s then outstanding securities
(unless the event causing the 30% threshold to be crossed is an acquisition of
voting common securities directly from the Company);
(2)    any merger or other business combination of the Company, any sale or
lease of the Company’s assets or any combination of the foregoing transactions
(the “Transactions”) other than a Transaction immediately following which the
stockholders of the Company immediately prior to the Transaction own at least
60% of the voting power, directly or indirectly, of (A) the surviving
corporation in any such merger or other business combination; (B) the


2.



--------------------------------------------------------------------------------





purchaser or lessee of the Company’s assets; or (C) both the surviving
corporation and the purchaser or lessee in the event of any combination of
Transactions, in each case in substantially the same proportions as their
ownership of the outstanding voting securities of the Company immediately prior
to such Transaction; or
(3)    within any 24 month period, the persons who were directors immediately
before the beginning of such period (the “Incumbent Directors”) cease to
constitute at least a majority of the Board or the board of directors of a
successor to the Company.  For this purpose, any director who was not a director
at the beginning of such period shall be deemed to be an Incumbent Director if
such director was elected to the Board by, or on the recommendation of or with
the approval of, at least three-quarters of the directors who then qualified as
Incumbent Directors (so long as such director was not nominated by a person who
has expressed an intent to effect a Change in Control or engage in a proxy or
other control contest).
(f)    “Code” means the Internal Revenue Code of 1986, as amended.
(g)    “Company” means Arena Pharmaceuticals, Inc. and its successors and
assigns.
(h)    “Covered Termination” means Executive’s termination of employment by the
Company without Cause or Executive’s termination with Good Reason (excluding
terminations due to Disability or death).
(i)    “Disability” means the inability of Executive to perform satisfactorily
all of Executive’s usual services for the Company because Executive has become
permanently disabled within the meaning of any policy of disability income
insurance covering employees of the Company then in force. In the event the
Company has no policy of disability income insurance covering employees of the
Company in force when Executive becomes disabled, then such term shall mean
Executive’s permanent and total disability within the meaning of Section
22(e)(3) of the Code.
(j)    “Employment Agreement” means the Executive Employment Agreement between
the Company and Executive dated May ___, 2016, as it may be amended from time to
time in accordance with its terms.
(k)    “Good Reason” means, with respect to Executive, any one of the following:
(1)    any material reduction in Executive’s annual base salary (except for
salary decreases generally applicable to the Company’s other similarly-situated
employees, but not exceeding a decrease of ten percent (10%) of Executive’s
highest base salary);
(2)    any material reduction in Executive’s target bonus level or bonus
opportunities;
(3)    Executive’s duties, authorities or responsibilities are materially
diminished (except for Executive ceasing to serve as the Company’s principal
financial officer);


3.



--------------------------------------------------------------------------------





(4)    a material breach of the Employment Agreement, including failure of the
Company to obtain a satisfactory agreement from any assignee of assets of the
Company to assume and agree to perform the terms of this Severance Agreement and
the Employment Agreement; or
(5)    the relocation without Executive’s prior written approval of Executive’s
principal office or place of business to a location that would cause an increase
by more than thirty-five (35) miles in Executive’s one-way commuting distance
from Executive’s principal personal residence to the principal office or
business location at which Executive is required to perform services, except for
required travel for the Company’s business to an extent substantially consistent
with Executive’s prior business travel obligations.
In any case, in order for a Executive to terminate for Good Reason, (i)
Executive must give the Company notice of the event that triggers such Good
Reason within ninety (90) days after its occurrence, which notice must be
provided in writing and indicate that Executive considers such event to trigger
Good Reason under this Severance Agreement, (ii) the Company does not cure the
event within thirty (30) days of the giving of such written notice and (iii)
Executive terminates his employment within sixty (60) days after the end of the
cure period. Executive’s continued employment shall not constitute consent to,
or a waiver of rights with respect to, any circumstances constituting Good
Reason hereunder.
(l)    “Severance Period” means twenty-four (24) months.
(m)    “Section 409A” means Section 409 of the Code and the regulations and
other guidance thereunder and any state law of similar effect.
Section 2.    ELIGIBILITY FOR BENEFITS.
In order to be eligible to receive benefits under this Severance Agreement,
Executive must (i) experience a Covered Termination (ii) execute a general
waiver and release in substantially the form attached hereto as Exhibit A within
the applicable time period set forth therein, but in no event later than sixty
(60) days following termination of Executive’s employment, and provided that
such release becomes effective, and (iii) return all Company-owned property to
the Company as instructed by the Company. The Company shall provide the form of
such release to Executive on, or within a reasonable time after, the termination
of Executive’s employment. The Company, in its sole discretion, may at any time
modify the form of the required release to effect a release of claims consistent
with this Section 2. In the event that Executive’s employment is terminated as a
result of Executive’s death or Disability, then Executive shall not be entitled
to the benefits provided in this Severance Agreement.




4.



--------------------------------------------------------------------------------





Section 3.    AMOUNT OF BENEFIT.
Subject to the limitations and reductions provided in this Severance Agreement,
benefits under this Severance Agreement, if any, shall be provided to Executive
in the following amounts:
(a)    Covered Termination Benefits. Upon Executive’s Covered Termination,
Executive shall receive the following severance package:
(1)    Cash Severance Benefits. Within five business days after the earlier of
(i) Executive’s death or (ii) the sixtieth (60th) day following the Covered
Termination, and in either event on or before March 15 of the year following the
year in which the Covered Termination occurred, Executive will receive a cash
payment in an amount equal to the sum of Executive’s Base Salary and Bonus
Amount multiplied by the number of months in the Severance Period. Additionally,
if Executive’s Covered Termination occurs following the end of an annual bonus
period, but before payment of a bonus for such period, Executive shall be paid
an amount equivalent to the cash bonus that he otherwise (notwithstanding the
occurrence of the Covered Termination) would have received under the Company’s
annual incentive plan for such period, based on actual performance as determined
by the Board (or a committee thereof) in accordance with the terms of such plan,
and such bonus shall be paid at the time it otherwise (notwithstanding the
occurrence of the Covered Termination) would have been paid under the terms of
the Company’s annual incentive plan, but in no event (i) prior to the
effectiveness of the waiver and release described in Section 2 above or (ii)
later than March 15 of the year following the year in which the Covered
Termination occurred.
(2)    COBRA Benefits. If Executive timely elects to continue coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
then the Company will directly pay to Executive a fully taxable monthly cash
payment equal to the amount of Executive’s monthly COBRA group health insurance
premium until the earliest of (A) the end of the Severance Period or (B) the
expiration of Executive’s eligibility for the continuation coverage under COBRA.
For purposes of this Section, references to COBRA premiums shall not include any
amounts payable by Executive under a Code Section 125 health care reimbursement
plan. The foregoing taxable payment shall be paid in monthly installments on the
same schedule that the COBRA premiums would otherwise have been paid, and shall
be paid until the earlier of (i) expiration of the Severance Period or (ii) the
date Executive is no longer enrolled in such COBRA coverage.
(3)    Equity Acceleration and Continued Stock Option Post-Termination Exercise
Period. Executive will receive immediate vesting of all stock options and other
equity awards issued by the Company and held by Executive that would have vested
had Executive remained employed by the Company through the end of the Severance
Period. In addition, with respect to stock options granted to Executive,
Executive shall be entitled to exercise all of his vested stock options until
the later of (i) the original post-termination exercise period provided in the
applicable stock option agreement or (ii) the number of months equal to the
Severance Period (but not beyond the original contractual life of the option).
Notwithstanding any other provision of this Severance Agreement to the contrary,
this Severance Agreement shall not affect (including with


5.



--------------------------------------------------------------------------------





respect to vesting) any stock awards for which the vesting thereof is
conditioned upon the satisfaction of performance criteria (“Performance-Related
Awards”), including any such grants under the Company’s Performance Restricted
Stock Unit Grant Agreement. For the avoidance of doubt, Performance-Related
Awards do not include any stock awards or portions thereof (including stock
options) for which the vesting thereof is conditioned solely upon Executive’s
continued service over a specified time period (i.e., time-based vesting).
All cash severance payment referenced in this Section 3 shall be subject to all
applicable tax withholdings and deductions required by law. Except as provided
herein, all terms, conditions and limitations applicable to Executive’s stock
options and/or equity awards shall remain in full force and effect.
(b)    Sole Severance Agreement. The benefits under this Severance Agreement
shall supersede any similar severance benefits under any other severance plan,
agreement or program of the Company, with the exception of any severance
benefits provided under the Employment Agreement. In addition, the benefits
under this Severance Agreement shall be reduced by any amounts that would be due
under any federal, state or local laws, including, without limitation the
Workers Adjustment Retraining Notification Act, 29 U.S.C. Section 2101 et seq.
or any similar state statutes, and such reduction(s), if any, shall apply during
the period such amounts otherwise are due. The benefits provided under this
Severance Agreement are intended to satisfy any and all statutory obligations
that may arise out of Executive’s involuntary termination of employment for the
foregoing reasons, and the Board shall so construe and implement the terms of
this Severance Agreement.
Section 4.    LIMITATIONS ON BENEFITS.
(a)    Mitigation. Except as otherwise specifically provided herein, Executive
shall not be required to mitigate damages or the amount of any payment provided
under this Severance Agreement by seeking other employment or otherwise, nor
shall the amount of any payment provided for under this Severance Agreement be
reduced by any compensation earned by Executive as a result of employment by
another employer or any retirement benefits received by Executive after the date
of service or employment termination.
(b)    Termination of Benefits. Benefits under this Severance Agreement shall
terminate immediately if Executive, at any time, (i) engages in the unauthorized
use or disclosure of the Company’s material confidential information, material
trade secrets or material proprietary information under Executive’s Employee
Proprietary Information and Inventions Agreement dated May __, 2016 or any other
written agreement under which Executive has such an obligation to the Company
that survives Executive’s termination of service to the Company, (ii)
intentionally or in any material respect engages in any prohibited or
unauthorized competitive activities or solicitation or recruitment of employees,
in violation of any written agreement under which Executive has such an
obligation to the Company that survives Executive’s termination of service to
the Company; (iii) intentionally or in any material respect violates the terms
or conditions of this Severance Agreement or (iv) intentionally or in any
material respect violates the terms of the applicable general waiver and release
referenced in Section 2 above.


6.



--------------------------------------------------------------------------------





(c)    Indebtedness of Executive. If Executive is indebted to the Company or an
affiliate of the Company on the date of his termination of employment or
service, the Company reserves the right to offset any severance benefits payable
in cash under this Severance Agreement by the amount of such indebtedness,
except to the extent such offset would cause adverse tax consequences to
Executive or the Company under Section 409A.
(d)    Parachute Payments. If any payment or benefit Executive would receive in
connection with a change in control from the Company or otherwise (a “Payment”)
would (i) constitute a “parachute payment” within the meaning of Section 280G of
the Code, and (ii) but for this sentence, be subject to the excise tax imposed
by Section 4999 of the Code (the “Excise Tax”), then such Payment shall be equal
to the Reduced Amount. The “Reduced Amount” shall be either (x) the largest
portion of the Payment that would result in no portion of the Payment being
subject to the Excise Tax or (y) the largest portion of the Payment, up to and
including the total Payment, whichever amount, after taking into account all
applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
Executive’s receipt, on an after-tax basis, of the greater amount of the Payment
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax. If a reduction in payments or benefits constituting “parachute
payments” is necessary so that the Payment equals the Reduced Amount, reduction
shall occur in the following order: reduction of cash payments; cancellation of
accelerated vesting of stock awards; reduction of employee benefits. If
acceleration of vesting of stock award compensation is to be reduced, such
acceleration of vesting shall be cancelled first with respect to stock awards
(including stock options) that are not subject to Treas. Reg. 280G‑1 Q&A 24(c)
and next for stock awards (including stock options) subject to Treas. Reg.
280G‑1 Q&A 24(c) and in both cases starting from the last vesting tranche.
Notwithstanding the foregoing, to the extent that it is permitted under Sections
409A, 280G and 4999 of the Code, Executive may designate a different order of
reduction in payments or benefits constituting “parachute payments”.
The Company shall appoint a nationally recognized independent accounting firm to
make the determinations required hereunder, which accounting firm shall not then
be serving as accountant or auditor for the individual, entity or group that
effected the Change in Control. The Company shall bear all expenses with respect
to the determinations by such accounting firm required to be made hereunder.
The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to the
Company and Executive within ten (10) calendar days after the date on which
Executive’s right to a Payment is triggered (if requested at that time by the
Company or Executive) or such other time as requested by the Company or
Executive. If the accounting firm determines that no Excise Tax is payable with
respect to a Payment, either before or after the application of the Reduced
Amount, it shall furnish the Company and Executive with an opinion reasonably
acceptable to Executive that no Excise Tax will be imposed with respect to such
Payment. Any good faith determinations of the accounting firm made hereunder
shall be final, binding and conclusive upon the Company and Executive.


7.



--------------------------------------------------------------------------------





Section 5.    RIGHT TO INTERPRET; AMENDMENT AND TERMINATION.
(a)    Dispute Resolution. Any dispute or controversy arising in connection
hereof shall be subject to the Dispute Resolution provisions in Section 8 of the
Employment Agreement.
(b)    Amendment. The Board reserves the right to amend this Severance Agreement
or the benefits provided hereunder at any time; provided, however, that no such
amendment shall impair or reduce the rights of Executive unless Executive
consents to such amendment in writing.
(c)    Termination. This Severance Agreement shall automatically terminate upon
any termination of Executive’s employment with the Company that is not a Covered
Termination and may be terminated at any time by mutual written agreement of the
Executive and the Company.
(d)    Section 409A. This Severance Agreement is intended to be interpreted and
applied so that the payment of the benefits set forth herein shall be exempt
from the requirements of Section 409A (including but not limited to the
exemption provided under Treasury Regulations Sections 1.409A-1(b)(4),
1.409A-1(b)(5) and 1.409A‑1(b)(9)) to the maximum extent that such exemption if
available and any ambiguities shall be interpreted accordingly; provided,
however, that to the extent such exemption is not available, such benefits shall
comply with the requirements of Section 409A to the extent necessary to avoid
adverse personal tax consequences and any ambiguities herein shall be
interpreted accordingly. Each payment under this Severance Agreement shall be
treated as a separate and distinct payment for purposes of Section 409A.
Notwithstanding any provision in this Severance Agreement or elsewhere to the
contrary, if Executive is a “specified employee” within the meaning of Section
409A, any payments or benefits due upon a termination or resignation of
Executive’s employment under this Severance Agreement that constitute a
“deferral of compensation” within the meaning of Section 409A and which do not
otherwise qualify under the exemptions under Treas. Regs. Section 1.409A-1
(including without limitation, the short-term deferral exemption and the
permitted payments under Treas. Regs. Section 1.409A-1(b)(9)(iii)(A)), shall be
delayed and paid or provided on the earlier of (i) the date which is six (6)
months and one (1) day after Executive’s “separation from service”, as such term
is defined in Treasury Regulations Section 1.409A-1(h) (“Separation from
Service”) for any reason other than death, and (ii) the date of Executive’s
death (such applicable earlier date, the “Delayed Initial Payment Date”).
Notwithstanding anything in this Severance Agreement, or elsewhere to the
contrary, distributions under this Severance Agreement upon termination of
Executive’s employment may only be made upon Executive’s Separation from Service
and such date shall be considered the termination date for purposes of receiving
severance benefits under this Severance Agreement, unless such amounts may be
provided to Executive without causing adverse tax consequences.
In no event shall payment of any benefits under this Severance Agreement be made
prior to Executive’s termination date or prior to the effective date of the
general waiver and release described in Section 2 of this Severance Agreement.
In no event may Executive, directly or indirectly, designate the calendar year
of any payment to be made under this Severance Agreement which constitutes a
“deferral of compensation” within the meaning of Section 409A. If the Company
determines that


8.



--------------------------------------------------------------------------------





any payments or benefits provided under this Severance Agreement constitute
“deferred compensation” under Section 409A, and Executive’s Separation from
Service occurs at a time during the calendar year when the general waiver and
release described in Section 2 of this Severance Agreement could become
effective in the calendar year following the calendar year in which Executive’s
Separation from Service occurs, then regardless of when such general waiver and
release is returned to the Company and becomes effective, such general waiver
and release will not be deemed effective (solely for purposes of timing of
severance payments) any earlier than the first day of the second calendar year.


Section 6.    NO IMPLIED EMPLOYMENT CONTRACT.
This Severance Agreement shall not be deemed (i) to give Executive any right to
be retained in the employ or service of the Company or (ii) to interfere with
the right of the Company to discharge any employee or other person at any time
and for any reason, which right is hereby reserved. The Company and Executive
acknowledge that Executive’s employment relationship is at-will and either
Executive or the Company may terminate the employment relationship at any time,
with or without Cause or advance notice.
Section 7.    GENERAL PROVISIONS.
(a)Notices. Any notices provided must be in writing and will be deemed effective
upon the earlier of personal delivery (including personal delivery by fax) or
the next day after sending by overnight carrier, to the Company at its primary
office location and to Executive at the address as listed on the Company
payroll.
(b)Severability. Whenever possible, each provision of this Severance Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Severance Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Severance Agreement will
be reformed, construed and enforced in such jurisdiction to the extent possible
in keeping with the intent of the parties.
(c)Waiver. Any waiver of any breach of any provisions of this Severance
Agreement must be in writing to be effective, and it shall not thereby be deemed
to have waived any preceding or succeeding breach of the same or any other
provision of this Severance Agreement.
(d)Counterparts. This Severance Agreement may be executed in separate
counterparts, any one of which need not contain signatures of more than one
party, but both of which taken together will constitute one and the same
Severance Agreement.
(e)Headings. The headings of the sections hereof are inserted for convenience
only and shall not be deemed to constitute a part hereof nor to affect the
meaning thereof.
(f)Successors and Assigns. This Severance Agreement is intended to bind and
inure to the benefit of and be enforceable by Executive and the Company, and
their respective


9.



--------------------------------------------------------------------------------





successors, assigns, heirs, executors and administrators, except that (a)
Executive may not assign any of Executive’s duties hereunder and Executive may
not assign any of Executive’s rights hereunder without the written consent of
the Company, which shall not be withheld unreasonably and (b) the Company may
not assign its rights and obligations hereunder except to a successor to all or
substantially all of its assets or business who assumes in writing the
obligations of this Severance Agreement.
(g)Tax Withholding. All payments contemplated or made pursuant to this Severance
Agreement will be subject to withholdings of applicable taxes in compliance with
all relevant laws and regulations of all appropriate government authorities.
Executive acknowledges and agrees that the Company has neither made any
assurances nor any guarantees concerning the tax treatment of any payments
contemplated by or made pursuant to this Severance Agreement. Executive has had
the opportunity to retain a tax and financial advisor and fully understands the
tax and economic consequences of all payments made pursuant to this Severance
Agreement.
(h)Choice of Law. All questions concerning the construction, validity and
interpretation of this Severance Agreement will be governed by the laws of the
State of California without regard to conflict of law provisions.


10.



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Severance Agreement shall be effective as of the
Effective Date.
ARENA PHARMACEUTICALS, INC.
 
 
By:
 
Name:
 
Title:
 



EXECUTIVE
 
 
 
Amit D. Munshi



11.



--------------------------------------------------------------------------------







EXHIBIT A
RELEASE AGREEMENT
I understand and agree completely to the terms set forth in the Severance
Agreement between Arena Pharmaceuticals, Inc. (the “Company”) and me dated May
6, 2016 (the “Severance Agreement”). I understand that this release and waiver
(the “Release”), together with the Severance Agreement, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company and me with regard to the subject matter hereof. I am not relying on any
promise or representation by the Company that is not expressly stated herein or
in the Severance Agreement.
In consideration of benefits I will receive under the Severance Agreement, I
hereby generally and completely release the Company and its directors, officers,
employees, agents, attorneys, predecessors, successors, parent and subsidiary
entities, insurers, and affiliates from any and all claims, liabilities and
obligations, both known and unknown, that arise out of or are in any way related
to (i) my employment, (ii) the termination of my employment or (iii) events,
acts, conduct, or omissions between the Company and me occurring prior to my
signing this Release, except for claims for benefits set forth in the Severance
Agreement or other severance arrangement applicable to me, applicable equity
compensation plans and grants, any applicable indemnification agreement or other
indemnification obligation under the Company’s charter documents or any rights
or claims I may have to indemnification or legal defense pursuant to any policy
of insurance protecting or applicable to directors and/or officers of the
Company, and any rights or claims which are not waivable as a matter of law.
Subject to the foregoing, this Release includes, but is not limited to: (1) all
claims arising out of or in any way related to my employment with the Company or
the termination of that employment; (2) all claims related to my compensation or
benefits from the Company, including, but not limited to, salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(3) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (4) all tort claims, including,
but not limited to, claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (5) all federal, state, and local
statutory claims, including, but not limited to, claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) (“ADEA”), and the California Fair Employment and Housing Act
(as amended).
I acknowledge that the consideration given under the Release for the waiver and
release in the preceding paragraph hereof is in addition to anything of value to
which I was already entitled.
If I am over the age of 40 years at the time of an Covered Termination (as that
term is defined in the Severance Agreement), I acknowledge that I am knowingly
and voluntarily waiving and releasing any rights I may have under the ADEA. I
further acknowledge that I have been advised by this writing, as required by the
ADEA, that: (A) my waiver and release do not apply to any


12.



--------------------------------------------------------------------------------





rights or claims that may arise on or after the date I execute this Release; (B)
I should consult with an attorney prior to executing this Release; (C) I have
twenty-one (21) days (or such greater time as may be required by law) to
consider this Release (although I may choose to voluntarily execute this Release
earlier); (D) I have seven (7) days following my execution of this Release to
revoke the Release; and (E) this Release shall not be effective until the date
upon which the revocation period has expired, which shall be the eighth (8th)
day after I execute this Release.
If I am not over the age of 40 years at the time of an Covered Termination (as
that term is defined in the Severance Agreement), I understand and agree that I
will have ten days to consider and execute this release and that it shall be
effective upon such execution.
Except if prohibited by law or regulation, (i) I represent that I have not filed
any claims against the Company and agree that I will not file any claim against
the Company or seek any compensation for any claim other than the payments and
benefits referenced herein and (ii) I agree to indemnify and hold the Company
harmless from and against any and all loss, cost, and expense, including, but
not limited to court costs and attorney’s fees, arising from or in connection
with any action which may be commenced, prosecuted, or threatened by me or for
my benefit, upon my initiative, or with my voluntary aid or approval, contrary
to the provisions of this Release.
I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims I may
have against the Company, its affiliates, and the entities and persons specified
above.
The provisions of the Release shall be deemed severable, and the invalidity or
unenforceability of any provision hereof shall not affect the validity or
enforceability of the other provisions hereof, and, to the greatest extent
legally possible, effect shall be given to the intent manifested by the portion
held invalid or inoperative. 
The Release shall become binding when signed by the Executive, and may be
executed by facsimile or a PDF sent by email.
EXECUTIVE
____________________________________
Print Name: __________________________
Date: _______________________________


13.

